ICJ_029_NorwegianLoans_FRA_NOR_1957-07-06_JUD_01_PO_04_FR.txt. 67

OPINION DISSIDENTE DE M. GUERRERO

Je regrette de me trouver en désaccord avec le dispositif de
l'arrêt et avec quelques-unes des considérations sur lesquelles il
est basé.

En revanche, je partage l'avis de la Cour lorsqu'elle reconnaît
que, dans le cas présent, la compétence de la Cour dépend des
- déclarations faites par les Parties conformément à l’article 36,
paragraphe 2, du Statut.

Cette manière de voir ne me semble pas s'opposer au principe.
selon lequel le problème de la compétence de la Cour se réduit à
déterminer l'étendue des engagements pris par les Parties et de
vérifier leur conformité avec les dispositions du Statut que la Cour
est tenue d'observer et de faire respecter.

L'examen de la Cour se porte donc sur l'acte en vertu duquel
elle est saisie; c’est-à-dire, le compromis ou la clause juridictionnelle.

On trouve dans la jurisprudence de la Cour des indications très
précises à l’adresse des signataires de ces actes. Je ne citerai que
l'ordonnance de la Cour permanente de Justice internationale
rendue le 19 août 1929 dans l’affaire des Zones franches de la Haute-
Savoie et du pays de Gex.

Les représentants de la France et de la Suisse, Parties à ce
différend, étaient d'accord pour que les agents de l’une et de l’autre
Parties reçoivent à titre officieux des indications utiles sur le
résultat du délibéré de la Cour.

Après avoir déclaré dans l'ordonnance que les termes et l'esprit
de son Statut ne permettaient pas à la Cour de donner satisfaction à
l’accord des Parties et qu'il n’appartenait pas à la Cour de déroger,
sur la proposition des Parties, aux dispositions du Statut, l’ordon-
nance du 19 août 1929 déclarait:

« Qu'il importe néanmoins d'établir clairement que les compromis
par lesquels [a Cour est saisie de différends internationaux devraient
désormais être rédigés en tenant exactement compte de formes dans
lesquelles il appartient à la Cour de manifester son opinion selon
les termes mêmes des actes constitutionnels qui régissent son
activité et de telle sorte que la Cour puisse connaître naturellement
de ces différends sans recourir, comme dans le cas actuel, à une
construction qui doit être considérée comme strictement excep-
tionnelle. » (Ordonnance du 19 août 1929. Affaire des Zones franches,
Pp. 13, Série A, n° 22.)

Ce qui est dit à l'égard des compromis s'applique également aux
conditions dans lesquelles les États établissent leurs clauses juridic-
tionnelles. Dans les uns comme dans les autres, le consensus des

62
68 EMPRUNTS NORVÉGIENS (OP. DISS. DE M. GUERRERO)

Parties ne suffit pas pour établir la compétence de la Cour. Il faut
encore vérifier si ce consensus est compatible avec les dispositions
du Statut et s’il peut être appliqué sans que la Cour soit obligée de
déroger à ces dispositions.

Il convient de signaler que, dans l’affaire des Zones franches,
la Cour s’est prononcée d'office sur l’incompatibilité de l'accord
franco-suisse avec les prescriptions du Statut de la Cour. Elle n’a
pas attendu que l’incompatibilité soit mise en question par les
Parties.

Il est fort probable qu'il en aurait été de même dans le cas actuel
si la Cour n'avait pas estimé qu'il n’était pas nécessaire « d'examiner
la question de savoir si la réserve française est compatible avec le
fait d'assumer une obligation juridique et avec l’article 36, para-
graphe 6, du Statut ».

L'un des aspects du problème posé par la seconde partie de la
première exception soulevée par le Gouvernement de Norvège a
été celui de savoir si ce Gouvernement a le droit de se prévaloir des
restrictions apportées par la France a engagement pris le 1er mars
1949 et si la Norvège était fondée, dans les mêmes conditions que la
France, à exclure de la compétence obligatoire les différends que
la Norvège considère comme relevant essentiellement de sa com-
pétence nationale.

Cet aspect du problème a été examiné par l'arrêt d'aujourd'hui.

J'essaierai d'examiner brièvement l’autre aspect du problème
que la Cour n’a pas considéré utile d’examiiner. Celui de la compati-
bilité de la réserve française avec les dispositions du Statut de la
Cour.

La déclaration du Gouvernement français acceptant comme obli-
gatoire la juridiction de la Cour contient la réserve suivante:

« Cette déclaratiun ne s’applique pas aux différends relatifs à des
affaires qui relévent essentiellement de la compétence nationale
telle qu’elle est entendue par le Gouvernement de la République
frangaise. »

Le grand vice de cette réserve est de ne tenir compte ni de l’esprit
du Statut de la Cour, ni des termes des paragraphes 2 et 6 de
l'article 36.

Il est évident que le but du paragraphe 2 est de rendre obligatoire
la compétence de la Cour entre les États qui adhèrent à la dispo-
sition facultative. Du fait que la France se réserve le droit de fixer
elle-méme la limite entre sa compétence nationale et la compétence
de la Cour, la France annule son engagement principal, car celui-ci
cesse d’étre obligatoire si c’est la France et non la Cour qui détient
le pouvoir de déterminer la limite entre leurs compétences respec-
tives.

La réserve va aussi à l’encontre du paragraphe 6 de l’article 36,
ainsi conçu:

63
69 EMPRUNTS NORVÉGIENS (OP. DISS. DE M. GUERRERO)

«En cas de contestation sur le point de savoir si la Cour est
compétente, la Cour décide. »

Ce principe est commun à tous les tribunaux arbitraux et judi-
ciaires d’ordre international.

La Cour serait peut-être le seul tribunal qui se trouverait obligé
de se dessaisir d’un litige porté devant elle chaque fois qu’un État
invoquerait la réserve “dont il s’agit pour revendiquer le droit de
déterminer cette limite.

Sans entrer dans le détail des questions posées par la réserve
française, je tiens cependant à indiquer qu’elle entrave l'exercice
de la fonction judiciaire attribuée à la Cour et qu’elle affecte sérieu-
sement l'efficacité de la disposition facultative.

Ces considérations suffisent, selon moi, à justifier l’urgente
nécessité d’avoir une décision judiciaire sur la validité des réserves
qui vont au delà de ce qui est permis par l’article 36 du Statut.

Bien que l’article 36 ait été interprété dans le sens que la
déclaration d'adhésion à la disposition facultative peut être assortie
de réserves, il est certain qu'il n’a jamais été dans l'intention des
auteurs du Statut que ces réserves pouvaient servir pour permettre
à un État de se dérober à l'engagement que comporte la déclara-
tion prévue par le paragraphe 2 de l’article 36, ni pour que l’État
puisse s’octroyer unilatéralement des droits que le Statut confère
uniquement à la Cour.

De telles réserves doivent être considérées comme dépourvues
de toute validité juridique. C’est à juste titre qu’il a déjà été dit
qu’il n’est pas possible d'établir un régime de droit si chaque État
se réserve le pouvoir de décider lui-même ce qui est le droit.

Il est évident, d’ailleurs, que les nouvelles pratiques introduites
en août 1946 sont contraires à l'esprit et au but du Statut de la Cour
et de la Charte des Nations Unies 1.

Le problème à résoudre est cependant simple. Il s'agit en somme
de savoir si la volonté unilatérale d’un État ou la volonté commune
des parties devant la Cour peuvent avoir la priorité sur la volonté
collective exprimée dans un instrument aussi important que le
Statut de la Cour.

I n'est pas inutile de rappeler que lorsque l'article 36 du Statut
fut interprété dans le sens qu’il comportait le droit d’adhérer avec
réserves à la disposition facultative, c'était sous l'impression
favorable de l'attitude que les Membres de la Société des Nations
avaient assumée à l'égard de la juridiction de la Cour. Leurs
déclarations d'acceptation n'étaient accompagnées que de réserves
entrant dans le cadre de l’article 36 du Statut. Le souci des Membres
de la Société des Nations était de ne pas entraver d'une manière

l'American Bar Association Journal, mars 1947, n° 3, D. 24, et mai 1947, n°5
P. 432.
64
70  EMPRUNTS NORVÉGIENS (OP. DISS. DE M. GUERRERO)

quelconque le mouvement si bien orienté, avant la seconde guerre
mondiale, vers l’établissement définitif de la juridiction obligatoire
internationale.

Ce n’est qu’au début de l'Organisation des Nations Unies que
la situation s’est entièrement modifiée, lorsque l’un de ses Membres
a déclaré, le 14 août 1946, qu'il acceptait comme obligatoire la
juridiction de la Cour, sous réserve que sa déclaration ne s’appli-
querait pas, entre autres, aux différends concernant des questions
qui relèvent essentiellement de sa propre compétence nationale,
telle qu'il la définirait lui-même.

Six autres Etats ont suivi jusqu'ici l'exemple du 14 août 1946.
Pour peu que cette pratique fasse d’autres adhérents, la disposition
facultative cessera d’être un instrument capable de rendre possible
l'institution de la juridiction obligatoire entre les Etats.

On comprend bien que la validité de ces nouvelles réserves n'ait
encore été vérifiée par aucun organisme international des Nations
Unies. Il n'existe, en effet, aucune autre procédure à suivre, en
ce qui concerne les déclarations d'adhésion au paragraphe 2 de
l’article 36, que celle qui est prévue par le n° 4 du même article.
Les déclarations sont remises au Secrétaire général des Nations
Unies, qui en transmet copie aux Parties au Statut et au Greffier
de la Cour.

Ce que l’on aura de la peine à comprendre, c’est la raison que
la Cour a pu avoir pour ne pas s’occuper de la question lorsqu'elle
a été saisie du différend franco-norvégien, au cours duquel les
Parties ont invoqué les termes de leurs déclarations respectives
d'adhésion à la disposition facultative.

*
* *

En ce qui concerne le dispositif de l’arrét, je me bornerai a
dire qu'il m’est impossible d’admettre l’incompétence de la Cour
lorsqu’elle est fondée sur les termes d’un acte unilatéral que je
considère contraire à l’esprit et aux termes du Statut et qui, de
ce fait, est 4 mon avis entaché de nullité.

(Signé) J. G. GUERRERO.

na
on
